ON MOTION FOR REHEARING
HOWARD, Judge.
The state contends that we were in error when we held that the remarks made by the prosecutor on rebuttal reached constitutional dimensions. We agree. Our conclusion was the result of a misreading of State v. Jordan, 80 Ariz. 193, 294 P.2d 677 (1956). Therefore, appellant’s failure to object to the prosecutor’s remarks prior to the time the jury retired to deliberate, precludes appellate review.
The motion for rehearing is granted and the judgment is affirmed.
RICHMOND, C. J., and HATHAWAY, J., concur.